Citation Nr: 1811387	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  12-35 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to service connection for an acquired psychiatric disorder.

3. Entitlement to a total disability based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Byron Dinkla, Agent


ATTORNEY FOR THE BOARD

M.D., Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1986 to August 1986. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2011 and January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2015, the Board denied service connection for an eye disability. The Board reopened the Veteran's claim for entitlement to service connection for a low back disability. The Board recharacterized the Veteran's claim for service connection for schizophrenia to an acquired psychiatric disorder and reopened the previously denied claim. 

In addition, the Board remanded the claim for service connection for a low back disability, service connection for an acquired psychiatric disorder, and entitlement to a TDIU for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a November 2017 VA Form 27-0820 (Report of General Information), the Veteran requested a Standard Form 180 to get her reserve records (DD 214). Other than this reference there is no indication in the record that the Veteran had any reserve service. Notably, the claims file does not include her DD214 nor does it include any reserve records. On remand, the RO should take all necessary efforts to determine whether the Veteran has any reserve service, and if so, to obtain any relevant reserve records. If no such records are located once all avenues are exhausted, a formal finding of unavailability should be provided to the Veteran. 38 C.F.R. § 3.159(c)(2) (2017).
Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request information as to whether she performed any reserve service, and if so, the dates thereof as well as the locations of such reserve service, and unit(s) to which she was attached.  

Then, obtain all outstanding service treatment records including the Veteran's Form DD 214. All records and/or responses received should be associated with the claims file. If no such records can be found, a formal finding of unavailability should be sent to the Veteran and her representative, and a copy should be associated with the record.

2. Obtain any outstanding VA treatment records and associate them with the claims file.

3. If any additional relevant evidence is obtained pursuant to this remand, readjudicate the remanded issues. If the benefit sought on appeal is not granted, the Veteran and her representative should be provided a supplemental statement of the case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




